Case 1:21-cr-00075-VEC Document 28-1 Filed

Statement

 

09/10/21 Page 1 of 57
 

Case 1:21-cr-00075-VEC Document 28-1 Filed

VICTIM IMPACT STAT

Victim: Chi-Raie Cheung

Roth IRA Chi-Raie Cheung

USAO Number: 2020R01348

Court Docket Number: 21-CR-00075

Insert the impact of the crime here (or, if a separate vict
please use that form to describe the impact of the crime

09/10/21 Page 2 of 57

EMENT

m impact form is attached,

):

 

We began to invest with Virgil Sigma Fund Lp in Oct. 2017. Getting all the positive monthly report and
the yearly K-1 report from RICHEY MAY & CO made us feel we inverted in a good fund.

 

- in Feb. 2019 , | moved partial of my Retirement Roth IRA fund into it and was happy to see good returns.

In Dec. 2019, | moved all my Roth IRA into it.

 

fam over 70 years old, ROTH IRA fund saving is my whole life working income accumulation.

| was planning to rely on it to have a good retirement.

 

it. In Aug. 2020,1 requested to transfer all my Roth IRA fund from
were all signed by Stefan and the Aug. 2020 money was all withdri

” When Stefan told us there is a new fund called VOR Multistrategy Fund LP with a professional team handling
Virgil Sigma Fund into the VQR fund. Paper

wn from my Virgil Sigma Fund, as indicated

 

_.. inthe monthly Virgil Sigma_report.....

I was assuming that my ROTH IRA fund should formally joined er

I did not receive the statement from the VOR fund as well as the st
Fund? | kept sending emails to Stefan and his office.

In Dec. 2020, we got the news that Stefan was being sued for fraud
year. My whole family are still praying for things not as bad. Hopet
for us.

fund starting Sep. 2020 and puzzled why
tement | always got from the Virgil Sigma

What a shock to us in this Pandemic
he federal court can clear out all

 

lt really make me feel so sad. Siill do not believe a young man tha
My whole family invests in his funds. My daughiers & son-in- laws

we trust so much can do this to us.
my son and his fiansee are all involved.

 

Now | just have to go back to work and prying things are not as bad. We understand investment always

has a risk, but need to be handled professionally.

 

 

 

 

 

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed\og/10/21 Page 3 of 57

|

Statement

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filedj09/10/21 Page 4 of 57
VICTIM IMPACT STATEMENT

Victim: Restitution Receipient

The 1989 Cheung Living Trust
USAO Number: 2020R01348

Court Docket Number: 21-CR-00075

Insert the impact of the crime here (or, if a separate victim impact form is attached,
please use that form to describe the impact of the crime):

 

I still can not believe that we will get into this kind of horrible situation, just like the Madoff case and
Ponzi Scheme. Just because ! think he is my son’s good friend and will not cheat.on us. We are still hoping

that this is not true, hope the federal court will find out all the truth far us.

My husband and | are over 70 years old and were very pleased to see every month report from
Virgil Capital Pty Ltd showing with good return.

 

 

The yearly K-1 report from RICHE Y MAY & CO assures us that we are with a good investment company.

When | did my refinance, | even got out more cash to invest into it, hoping that | can pay off my mortgage sooner.
We also pay all the tax on those fake capital gains on our yearly tax. ‘

 

When the Pandemic hits, my business was affected. Also my son is prepared to get married. On 9/17/2020,
i requested to withdraw$200,000 to prepare for the down turn market and for my son's wedding,

 

It took forever with no response. | begin to sense something went wrong.
2020 Christmas was the worst Chrismas ever when we got the news.

 

 

It was a shock to all of us. My whole family invested in his fund are ‘tn affected. My two daughters and
son-in-laws, my son and his fiancee. It is just like a dark cloud han "9 over ail of us.

 

| was planning to retire from my job , now i have to go back to wor
fam still praying for the best, and hoping everything will clear up after the trial.

 

 

 

 

 

 

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filedj/09/10/21 Page 5 of 57

Statement

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 6 of 57

Olsen, Wendy (USANYS) |
From i: |

Sent: Wednesday, August 18, 2021 11:52 AM

To: Olsen, Wendy (USANYS)

Subject: RE: Charges against defendant(s) Stefan Qin

Attachments: Virgil Sigma Fund - Subscription Agreement [Non-US Investors] Doris Ho (1).pdf; Wire

Confirmation_2020.6.4.pdf

RE: August 19, 2021, 11:00 AM at Courtroom 443, 40 Centre Street, New York, NY 10007 before Judge Valerie Caproni

Dear Ms. Olsen, |
| am an investor of the Virgil Sigma Fund and thus | am a victim of the fraudulent case of Virgil Sigma Fund and the
fraudulent actions of Stefan Qin. Please refer to the attached for the original subscription form as a proof of my identity.

Kindly include me in any communication the DOJ is sending to other victimsjof the same case, as | was not being
contacted at all. | am not within the VNS.

| would be appreciated if you could send me the link to the hearing.

As to my victim statement, | couldn't demonstrate how devastating this fraud case is to my personal life. | am an ordinary
white collar woman new to the fund management industry. Its sales person has presented many supporting documents of
the Fund with respect of the security as well as the check and balance from Fund Administrator. | thus feel obliged to
earn a deeper knowledge of this Fund before bringing the Fund to my client.| ! made the payment in June 2020 when in
the same month the Fund was already proved to have been conducting illegal and unauthorized fund flow. My

investment size has constituted the majority of my hard-earned personal income. | don’t even know what kind of justice |
can ask for.

|can be reached =t [ms

Sincerely yours,

Doris Ho

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed|09/10/21 Page 7 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

VIRGIL SIGMA FUND, LP
SUBSCRIPTION DOCUMENTS
c/o Ogier Global (Cayman) Limited
89 Nexus Way
Camana Bay

Grand Cayman, K-Y1-9009
Cayman Islands

FOR NON-U.S. SUBSCRIBERS QNLY

Offeree:

 

Copy #:

 

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

09/10/21 Page 8 of 57

SUBSCRIPTION INSTRUCTIONS

Prospective investors (“Subscribers”) should read the Confidential Private Placement Memorandum
of Virgil Sigma Fund, LP (the “Partnership”), the First Amended and Restated Limited Partnership
Agreement of the Partnership, as such may be amended from time to time (the “Partnership
Agreement”) as well as these subscription documents prior to subscribing to the Partnership. The

Subscriber will also need to complete the following steps.

1. Complete and sign the Suitability Questionnaire.

2. Complete and sign the Subscription Agreement (includin
applicable).

3. Complete and sign the Internal Revenue Service (“IRS”

instructions to such form, available at the IRS website at
either the Individual Self-Certification Form (Appendix
(Appendix 2).

g additional representation page, if

Form W-8 in accordance with the
www.JIRS.gov. Complete and sign
) or Entity Self-Certification Form

 

 

laundering documentation (described in the Anti-Money Laundering Supplement, attached

4. Send one copy of the completed and executed Mone} including adequate anti-money

hereto as Appendix 3), to each of the Administrator and General Partner, to arrive as soon as
possible, and in any event at least five (5) Business Days jprior to the beginning of the month
in which the investment will be made. A “Business Days a day when the New York Stock

Exchange is open for trading. Please keep a photocopy ¢
records.

To the General Partner: Virgil Sigma Fund, LP

c/o Virgil Capital LLC

89 Nexus Way

Camana Bay

Grand Cayman, KY1-9009

Cayman Islands :
To the Administrator: Virgil Sigma Fund, LP

c/o Theorem Fund Service.

f the executed documents for your

Chicago Board of Trade Building

141 West Jackson Bouleva
Chicago, Illinois 60604

5. Send a completed copy to the Administrator via email: IR

6. After notification from the General Partner that the subsc;
intended subscription amount to the Partnership at least t
beginning of the month in which the investment will be c:
Subscription amounts may be sent by wire according to ix
Subscription Documents.

Note: It is recommended that the Subscriber have the bank!
that an even amount may be invested.

rd, Suite 4120

@theoremfundservices.com

ription has been accepted, send the
hree (3) Business Days prior to the
redited to the Subscriber’s account.
istructions sent separately from the

charge its wiring fees separately so

Virgil Sigma Fund, LP
Subscription Instructions

 

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

7. Upon acceptance of the subscription, a copy of the execu
as accepted on behalf of the Partnership, will be return

Partner or the Administrator may request additional docu:

and anti-money laundering laws from any Subscriber.

Additional Subscription Form (Appendix 4) and Withdra‘

future use.

09/10/21 Page 9 of 57

ted Subscription Agreement, signed
-d to the Subscriber. The General
ments as necessary under securities
Please keep a copy of the attached
wal Request Form (Appendix 5) for

Virgil Sigma Fund, LP
Subscription Instructions

 

 
|
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 10 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

SUITABILITY QUESTIONNAIRE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Subscriber Doris P Ho

SSN/ Tax ID | rt( tke |

Date of Birth (for natural persons)

Country of Citizenship (for natural 9 Canada |

persons)

Type of Subscriber

Individual L] = Corporation Oo Trust

[-] Partnership [] LLe o Joint Tenants (with ROS)
[] Tenants in Common [] IRA Oo Foundation

ml Endowment C] Keogh Plan O Employee Benefit Plan
Cl Charitable Remainder Trust [] Other: !

Mailing Address

Phone

Fax

Email

Residential Address/ same as above

 

Principal Place of Business

 

 

Phone

 

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 1

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed09/10/21 Page 11 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

Fax

 

Email

 

 

Authorized Representative

 

Address

 

 

Phone

 

Fax

 

Email

 

 

Authorized Signatories

Set forth below are the names of persons authorized by Subscriber to give and receive instructions
between the Partnership (or the General Partner) and Subscriber, together with their respective
signatures. Such persons are the only persons so authorized until further written notice to the General
Partner signed by one or more of such persons.

Name ignature
Doris P Ho Fe IK

 

 

 

 

 

 

 

 

 

 

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 2

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed |09/10/21 Page 12 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90 :

 

Standing Wire Instructions
Until further written notice to the General Partner signed by one r more of the persons listed above,

funds may be wired to Subscriber using the following instructions (must be to an account in the
EXACT same name as the Subscriber).

Name of Bank

 

Address of Bank

 

SWIFT Code/ABA Number

 

Account Number

 

Name Under Which Account Is Held

 

 

Payment Information

In connection with the efforts of the international financial community to avoid association with
money-laundering activities or financial activities of persons idebtified as terrorists, the Partnership
requests that Subscriber supply information regarding Subscriber’s subscription payment if such
subscription payment is not being wired from the United States.

(a) Country of Wiring Bank Hong Kong
(b) Is the account at the Wiring Bank held in the name of Subscriber?

Iv] ves [I] wo

(c) Is Subscriber subject to regulation by any governmental agency with jurisdiction over financial
institutions or financial intermediaries (e.g., banking, insurance or securities regulatory

authorities)? EL Yes cn No

If “Yes,” please identify the regulator and explain the nature of the regulation:

 

 

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 3

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

. Legal Proceedings

09/10/21 Page 13 of 57

« Describe briefly any legal actions, including lawsuits, arbitrations and mediations, involving securities,
“commodities or other investments, in which you have been involved in the past five years. Attach a
separate page if necessary. State the names of the parties to the proceeding, whether you were a

plaintiff or defendant, where the action took place (i.e., name of

-ourt, location of arbitration), and a

brief description of the dispute and the resolution of the matter. Provide this information for Subscriber
unless you are completing this Suitability Questionnaire as a representative of Subscriber (e.g., an
officer of a corporation that is subscribing or a custodian for the agcount of a minor). If you are acting
as a representative, provide this information for yourself and, to the extent of your knowledge, for

Subscriber.

None

 

 

 

 

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 4

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed

DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

ADDITIONAL INFORMATION — ENTITY,

Full Legal Name

09/10/21 Page 14 of 57

SUBSCRIBERS ONLY

 

Jurisdiction of Formation

 

Date Organized

 

Number of Partners, Shareholders,
Members or Beneficiaries

 

Purpose of Organization

 

 

Was the Subscriber formed for the purpose of investing in the Par

Yes cL

At the time of the investment in the Partnership, will the Pa

investment?
ves] |

What percentage of Subscriber’s total assets will be accounted fo
%

No

No

 

Do any of the Subscriber’s beneficial owners have the power to
investments made by the entity on an investment by-investment b:

Yes EL

Is the Subscriber an “investment company” as defined in the In
amended (the “Investment Company Act”)?
ves] |

No,

No

{
|
{
\
I

tnership?

ILL

rtnership be the Subscriber’s only

LL

by the Partnership?

vary their level of participation in
aSiS?

ms

vestment Company Act of 1940, as

LL

 

Is the Subscriber excluded from the definition of an investment company under the exceptions provided

for in Sections 3(c)(1) or 3(c)(7) of the Investment Company Act?

mt | 3@a LI

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 5

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

For purposes of completion of the Form PF, please check the form|
(if the Subscriber is acting as trustee, agent, representative or no

b9/10/21 Page 15 of 57

of organization of entity Subscriber.
inee for a beneficial owner, please

 

check the item that best describes the beneficial owner.) Please c

[| broker-dealer
[| insurance company

investment company registered with the Sec

 

 

 

private fund!

[| non-profit

[ ] pension plan (other than a governmental pei

 

[L] banking or thrift institution (proprietary)
[| state or municipal government entity” (othet
[| state or municipal governmental pension pla

[| trust of a natural person resident in the Unit

EL] other (please describe):

heck one:

urities and Exchange Commission

ision plan)

than a governmental pension plan)
n

=d States

 

 

' The term “private fund” means any issuer that would be an investment compan
Company Act but for Section 3(c)(1) or 3(c)(7) of the Investment Company Act.
2 For purposes of determining whether the subscriber is a state or municipal governm

y as defined in Section 3 of the Investment

nt entity, the term “government entity” means

 

any state (including any U.S. state, the District of Columbia, Puerto Rico, the U.S.
United States) or political subdivision of a state, including: (i) any agency, authori
subdivision; (ii) a plan or pool of assets controlled by the state or political subdivisio

Virgin Islands or any other possession of the
ty, or instrumentality of the state or political
n or any agency, authority, or instrumentality

thereof; and (iii) any officer, agent, or employee of the state or political subdivision or any agency, authority, or instrumentality

thereof, acting in their official capacity. However, please note that if you are a gove
box for “State or municipal governmental pension plan” and not “State or municipal

rmmental pension plan, you should check the
governmental entity.”

Virgil Sigma Fund, LP

 

 

Suitability Questionnaire Page - 6

 
Case 1:21-cr-00075-VEC Document 28-1 Filed

DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

{
4

BENEFIT PLAN INVESTOR STATUS — ALL SUBSCR

In order for the Partnership to accurately monitor its benefit plan i
the following definition ofa benefit plan investor and make the app)
all applicable boxes following the definition.

A “Benefit Plan Investor” is (i) any employee benefit plan sub
provisions of Title I of the Employee Retirement Income Security /
(ii) any individual retirement plan or account subject to the prohibi
of the Internal Revenue Code of 1986, as amended (the “Code”)
assets include “plan assets” (as defined by ERISA and the regulatic
investment in the entity.

The Subscriber represents that it is (please initial all applicable spaces):

A. X not a Benefit Plan Investor; or

B. a Benefit Plan Investor that is
subject to Part 4 of Title I ¢
subject to Section 4975 of
an entity whose underlying
The Subscriber also repres

assets” compared to the va
its general account is not m

[J] 20%* CJ
L OC

* applicable to entities w.

exceeds the 25% threshole

C
Ll

10%* 309

60% 70% 809

09/10/21 Page 16 of 57

IBERS MUST COMPLETE

nvestor participation, please review
ropriate representations by checking

ject to the fiduciary responsibility
ct of 1974, as amended (“ERISA”),
ed transaction rules of Section 4975
br (iii) any entity whose underlying
ns thereunder) by reason of a plan’s

f ERISA;

he Code (that has not initialed B1);
assets include “plan assets”.

ents that the percentage of its “plan

lue of its total assets or included in
ore than:

O LI
O Cl

th multiple classes, one of which
| for Benefit Plan Investors and to

40% 50%

0

90% 100%

Oo

U.S. insurance company general accounts.

a group trust, a bank comm
insurance company separat

The Subscriber further agrees (i) to notify the General Partner
representation (or any part thereof) no longer being true or likely t
the General Partner upon request such information as may be re
representations provided above.

Note: the Partnership does not currently intend to accept any sub
be to make the assets of the Partnership “plan assets” for purposes
right to require the Subscriber’s withdrawal in order to maintain th

on or collective trust or an
e account.

not less than 30 days prior to this
0 become untrue and (ii) to provide
quired to confirm and/or refine the

scription if the result thereof would
of ERISA. The Partnership has the
is status.

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 7

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

09/10/21 Page 17 of 57

INDEPENDENT FIDUCIARY REPRESENTATIONS — IN DEPENDENT FIDUCIARY OF
NLY

BENEFIT PLAN INVESTORS Q

the “Independent Fiduciary”) and
pendent Fiduciary further represents
le by the Independent Fiduciary and
Partnership’s Confidential Private
modified from time to time (the
ted Partnership Agreement of the

The person signing below is the fiduciary of the Subscriber
represents that the Subscriber is a Benefit Plan Investor.? The Inde
that the Subscriber’s decision to invest in the Partnership was ma
the Independent Fiduciary: (i) has received and reviewed the
Placement Memorandum, as the same may be updated or
“Memorandum”), and the First Amended and Restated Limi

Partnership, as the same may be amended from time to time (the
fiduciary under ERISA or Section 4975 of the Code, or both, with
to invest in the Partnership; (iii) is responsible for exercising ind¢

“Partnership Agreement”); (ii) is a
respect to the Subscriber’s decision
pendent judgment in evaluating the

investment in the Partnership; (iv) (A) has no financial or ownership interest in the General Partner or

any of its employees or affiliates, including, without limitation,
“Management Parties”); (B) has no other relationship, agred
Management Party that would limit the ability of the Independen!
responsibility to the Subscriber beyond the control, direction or in
and (C) is independent of the Management Parties; and (v) is cay
independently, both in general and with regard to particular tran
including the decision on behalf of the Subscriber to invest in the

The Independent Fiduciary further represents that it is (please init

A. an independent fiduciary that ho

control, total assets of at least $50

a bank as defined in section 202,

the Partnership (collectively, the
‘ment or understanding with any
Fiduciary to carry out its fiduciary
fluence of the Management Parties;
able of evaluating investment risks
isactions and investment strategies,
Partnership.

al all applicable spaces):

ids, or has under management or
million;

of the Investment Advisers Act of

1940, as amended (the “Investment Advisers Act”) or similar

institution that is regulated and
examination by a state or federal a;

an insurance carrier which is qualif
state to perform services of managt
of a plan;

an investment adviser that is regist
Act or, if not registered under the
of paragraph (1) of section 203A

investment adviser under the laws ;

principal office and place of busing

1934, as amended (the “Exchange

 

supervised and subject to periodic
ency;

ied under the laws of more than one
ng, acquiring or disposing of assets

ered under the Investment Advisers
Investment Advisers Act by reason
»f such Act, that is registered as an
bf the state in which it maintains its
SS; Or

a broker-dealer that is registered under the Securities Exchange Act of
Act”).

3 IF THE SUBSCRIBER DOES NOT HAVE AN INDEPENDENT FIDUCIARY OR IF THE
INDEPENDENT FIDUCIARY CANNOT EXECUTE THIS DOCUMENT, PLEASE CONTACT THE

GENERAL PARTNER.

Virgil Sigma Fund, LP

 

Suitability Questionnaire Page - 8

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 18 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F 1DA390

The Independent Fiduciary further represents that none of the Management Parties is undertaking, or
has undertaken, to provide impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the decision for the Subscriber to invest in the Partnership or otherwise. The General
Partner’s financial interests with respect to the Partnership are described in the Memorandum and the
Partnership Agreement.

i

Name of Subscriber (please print)

 

Signature of Independent Fiduciary

 

Name of Independent Fiduciary (please print)

 

Title of Independent Fiduciary (if any)

 

Date

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 9

 

 
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

The Subscriber certifies that the Subscriber is as an “accredited ii
under the Securities Act of 1933, as amended (the “Securities Act

Please initial all appropriate spaces.

natural person whose individual net worth, or joint net wo

 

director, executive officer, or general partner of the issuer o1

or

none of the above apply.

bank as defined in section 3(a)(2) of the Securities Act, or

insurance company as defined in section 2(a)(13) of the Se

Small Business Investment Company licensed by the U.S. S

X

Case 1:21-cr-00075-VEC Document 28-1 Filed

ACCREDITED INVESTOR STATUS - ALL SUBS¢

' Individuals

time of his purchase exceeds $1,000,000. (For purposes ¢

09/10/21 Page 19 of 57

CRIBERS COMPLETE

avestor” as defined in Regulation D
”) because the Subscriber is a(n):

rth with that person’s spouse, at the
»f calculating net worth individuals

should exclude the value of the primary residence and the related amount of indebtedness

secured by the primary residence up to its fair market v
primary residence in excess of the value of the primary resid
and deducted from net worth. In addition, any increase in|
by the primary residence in the 60 days prior to making t
liability.)

natural person who had an individual income in excess of

recent years or joint income with that person’s spouse in ¢
years and has a reasonable expectation of reaching the sam

or any director, executive officer, or general partner of a ge

Institutions

other institution as defined in section 3(a)(5)(A) of the S
individual or fiduciary capacity.

broker or dealer registered pursuant to section 15 of the Ex

Alue. Indebtedness secured by the
ence should be considered a liability
the amount of indebtedness secured
he investment must be treated as a

r $200,000 in each of the two most
sxcess of $300,000 in each of those
e income level in the current year.

[the securities being offered or sold,
neral partner of that issuer.

any savings and loan association or
ecurities Act whether acting in its

change Act.

curities Act.

investment company registered under the Investment Company Act or a business development

company as defined in section 2(a)(48) of that act.

section 301(c) or (d) of the Small Business Investment Act

mall Business Administration under
of 1958.

plan established and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its employees, if such

plan has total assets in excess of $5,000,000.

Virgil Sigma Fund, LP

 

Suitability Questionnaire Page - 10

 
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90 |

private business development company as defined in se

organization described in section 501(c)(3) of the Code, cc

Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 20 of 57

____ employee benefit plan within the meaning of ERISA if the investment decision is made by a

plan fiduciary, as defined in section 3(21) of such act, whic
association, insurance company, or registered investment
plan has total assets in excess of $5,000,000 or, ifa self-dire
made solely by persons that are accredited investors.

&

Advisers Act.

business trust, or partnership, not formed for the specific:
offered, with total assets in excess of $5,000,000.

h is either a bank, savings and loan
adviser, or if the employee benefit
cted plan, with investment decisions

ction 202(a)(22) of the Investment

rporation, Massachusetts or similar
purpose of acquiring the securities

trust, with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the securities offered, whose purchase is directed by a sophisticated person as described in Rule

or

none of the above apply.

506(b)(2)(ii).

entity in which all of the equity owners are accredited inve

stors.

Virgil Sigma Fund, LP

 

Suitability Questionnaire Page - 11

 
Case 1:21-cr-00075-VEC Document 28-1 Filed

DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

09/10/21 Page 21 of 57

QUALIFIED CLIENT STATUS - ALL SUBSCRIBERS COMPLETE

The Subscriber certifies that the Subscriber is a “qualified client”) as defined in Rule 205-3 under the
Investment Advisers Act because the Subscriber is a(n):

Please initial all appropriate spaces.

Individuals

natural person who has at least $1,000,000 under the management of the General Partner after

executing the Subscription Agreement.

 

X natural person who has a net worth (together with assets peld jointly with a spouse) of more

 

or

than $2,100,000 at the time of executing the Subscription Agreement.

(For purposes of

calculating net worth individuals should exclude the value of the primary residence and the

related amount of indebtedness secured by the primary r
Indebtedness secured by the primary residence in excess

should be considered a liability and deducted from net wo,

‘sidence up to its fair market value.
f the value of the primary residence
. In addition, any increase in the

amount of indebtedness secured by the primary residence in the 60 days prior to making the

investment must be treated as a liability).

natural person who is a qualified purchaser as defined in section 2(a)(51)(A) of the Investment

Company Act at the time of executing the Subscription Agreement.

natural person who immediately prior to executing the Subscription Agreement is an executive

officer, director, trustee, general partner, or person serving
Partner.

in a similar capacity, of the General

natural person who immediately prior to signing the Subscription Agreement is an employee

of the General Partner (other than an employee performing solely clerical, secretarial or
administrative functions with regard to the General Partner) who, in connection with his or her
regular functions or duties, participates in the investment activities of such General Partner,
provided that such employee has been performing such functions and duties for or on behalf

of the General Partner, or substantially similar functions ¢
company for at least 12 months.

none of the above apply.

Institutions

Entities (including a trust, corporation, partnership, limited lia
stock company, or any organized group of persons, whether in

entity that has at least $1,000,000 under the management o

the Subscription Agreement.

x duties for or on behalf of another

bility company, association, joint-
corporated or not):

f the General Partner after executing

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 12

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 22 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

entity that has a net worth of more than $2,100,000 at the time of executing the Subscription
Agreement.

entity that is a qualified purchaser as defined in section 2(a)(51)(A) of the Investment Company
Act at the time of executing the Subscription Agreement.

or
none of the above apply.
Additional Certification for Institutions

An entity that (1) would be defined as an investment company under the Investment Company
Act but for the exception from that definition provided under Section 3(c)(1) of the Investment
Company Act (“Section 3(c)(1) Fund”); (2) is an investment company registered under the
Investment Company Act; or (3) is a “business development company” as defined in Section
202(a)(22) of the Investment Advisers Act MUST complete the additional certification below by
initialing all appropriate spaces:

H—*

each of the Subscriber’s equity owners satisfies one or more of the qualified client criteria
under “Individuals” or “Institutions” above.

 

the Subscriber represents that with respect to each of its equity owners that is a Section 3(c)(1)
Fund, an investment company registered or required to be registered under the Investment
Company Act or a business development company (if any), the Subscriber has determined that
each ultimate beneficial owner of such an entity, after looking though all such entity owners,

satisfies one or more of the qualified client criteria under “Individuals” or “Institutions” above.

the Subscriber represents that it has identified all equity owners who are not qualified clients
(if any) and has the ability to, and does, allocate charges for performance fees so that its equity
owners who are not qualified clients are not charged a performance fee.

 

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 13

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 23 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

SUITABILITY QUESTIONNAIRE SIGNATURE PAGE

The Subscriber understands that the General Partner of the Partnership will be relying on the accuracy
and completeness of the responses to the foregoing questions, and the Subscriber represents and
warrants to each of them that: (i) the answers to the above questions are complete and correct and may
be relied upon by the General Partner and Administrator in determining whether the offering in which
the Subscriber proposes to participate is exempt from registration under federal and state securities
laws; (ii) the Subscriber will notify the General Partner immediately of any material change in any
statement made herein occurring prior to the closing of any purchase by the Subscriber of any Interests
in the Partnership; and (iii) the Subscriber is able to bear the economic risk of the investment and, at
the present time, can afford a complete loss of such investment.

The General Partner’s primary mode of communication will be| via e-mail. Please indicate where
written communications should be sent. Please initial all that apply.

X__Mailing Address

 

Residence or Principal Place of Business Address

Authorized Representative/A gent

Doris P Ho
Name of Subscriber (please print)
<a,

 

 

 

Signature and applicable title (if any)

05/28/2020
Date

 

 

Signature and applicable title (if more than one)

 

Date

Virgil Sigma Fund, LP
Suitability Questionnaire Page - 14

 

 
Case 1:21-cr-00075-VEC Document 28-1. Filed 09/10/21 Page 24 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

SUBSCRIPTION AGREEMENT

Virgil Sigma Fund, LP

c/o Theorem Fund Services

Chicago Board of Trade Building

141 West Jackson Boulevard, Suite 4120
Chicago, Illinois 60604

To Whom It May Concern:

The undersigned (the “Subscriber”) wishes to become a limited partner of Virgil Sigma Fund, LP (the
“Partnership”), a Cayman Islands exempted limited partnership, anid to purchase a limited partnership
interest (an “Interest’”) in the Partnership upon the terms and conditions set forth herein, in the
Confidential Private Placement Memorandum of the Partnership, as the same may be updated or
modified from time to time (the “Memorandum”), and in the First Amended and Restated Limited
Partnership Agreement of the Partnership, as the same may be amended from time to time (the
“Partnership Agreement”). Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Partnership Agreement.

Accordingly, the Subscriber agrees as follows:

1. Subscription. The Subscriber hereby irrevocably subscribes for the dollar amount of Interests

in the Partnership in the following amount:
250,000.00

Subscription Amount: US$

 

Subscription Interest Class: 4

 

The General Partner, acting on behalf of itself and as attorney-in-fact on behalf of each of the
other Partners in the Partnership, and the Subscriber each agree that, with effect from the
General Partner’s acceptance of the Subscriber's ae vl pursuant to this subscription

 

agreement (the “Subscription Agreement”), the Subscriber will be admitted to the Partnership
as a Limited Partner and will be bound by and receive the benefit of the terms of the Partnership

Agreement as a Limited Partner, and such terms are hereby incorporated by reference as if set
out herein in full. The Subscriber agrees that the offer fo subscribe is not binding on the
Partnership until it is accepted by the General Partner. The Subscriber understands and agrees
that the General Partner may accept or reject the amount : any subscription for an Interest in
whole or in part. If the subscription is rejected, payment received by the Partnership from the
Subscriber, if any, will be returned, without interest, promptly to the Subscriber and this
Subscription Agreement shall have no force or effect. Upon acceptance of this subscription by
the Partnership, the Subscriber shall become a Limited Partner of the Partnership.

2. Representations and Warranties of the Subscriber. To induce the General Partner to accept
this Subscription Agreement on behalf of the Partnership] the Subscriber hereby represents,
warrants and covenants to the General Partner and the Partnership as follows:

(a) The Subscriber will not sell or otherwise transfer the Interest without registration under
the U.S. Securities Act of 1933, as amended (the {Securities Act”), or an exemption
therefrom. The Subscriber understands and agrees that it must bear the economic risk

Virgil Sigma Fund, LP
Subscription Agreement Page - 15

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(b)

(c)

(d)

of its investment for an indefinite period of time (su
provided in the Partnership Agreement) because, aj
not been registered under the Securities Act or unde
and, therefore, cannot be resold, pledged, assigned
so registered or an exemption from registratt
understands that the Partnership is under no oblig

09/10/21 Page 25 of 57

bject to limited rights of withdrawal
mong other reasons, the Interest has
r the securities laws of certain states
or otherwise disposed of unless it is
on is available. The Subscriber
‘ation to register the Interest on its

behalf or to assist it in complying with any exemption from registration under the

Securities Act. Furthermore, the Interest can o

nly be transferred with the prior

 

authorization of the General Partner, which may b

e withheld in the General Partner’s

sole discretion. The Subscriber understands and acknowledges that the General Partner

in its sole discretion may cause a compulsory withdrawal of all or any portion of the
Subscriber’s Interest in accordance with the Partnership Agreement.

The Subscriber has received, carefully read and understands the Partnership Agreement
and the Memorandum outlining, among other things, the organization and investment
objectives and policies of, and the risks and expenses of an investment in, the
Partnership. The Subscriber acknowledges that it has made an independent decision to

invest in the Partnership and that, in making its d
the Subscriber has relied solely upon the Memors

cision to subscribe for an Interest,
indum, the Partnership Agreement

and independent investigations made by the Subscriber. The Subscriber is not relying

on the Partnership or the General Partner, or any o

ther person or entity with respect to

the legal, tax and other economic considerations involved in this investment other than
the Subscriber’s own advisers. The Subscriber’s investment in the Interest is consistent
with the investment purposes, objectives and cash how requirements of the Subscriber
and will not adversely affect the Subscriber’s overall need for diversification and

liquidity.

The Subscriber acknowledges that it is not subscri

bing pursuant hereto for an Interest

as a result of any general solicitation or general advertising and is not subscribing as a
result of or pursuant to: (i) any advertisement, arti¢le, notice or other communications

published in any newspaper, magazine or similar

media (including any internet site

whose information about the Partnership is not password protected) or broadcast over
television or radio; or (ii) any seminar or meeting whose attendees, including the
Subscriber, had been invited as a result of, or pursuant to, any of the foregoing.

The Subscriber has been provided an opportunity t

0 obtain any additional information

concerning the offering, the Partnership and all eer information to the extent the

Partnership or the General Partner possesses such i
unreasonable effort or expense, and has been given
and receive answers from, the General Partner con
the offering and other matters pertaining to this inv

The Subscriber agrees that the terms of offer and t

ormation or can acquire it without
the opportunity to ask questions of,
terning the terms and conditions of
estment.

he rights attaching to the Interests,

as set out in this Subscription Agreement, the Memorandum and the Partnership

Agreement, can be varied in accordance with
Agreement.

The Subscriber has not reproduced, duplicated o
Partnership Agreement or this Subscription Agre

the provisions of the Partnership

f delivered the Memorandum, the
ement to any other person, except

Virgil Sigma Fund, LP
Subscription Agreement Page - 16

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(e)

©

(g)

()

@)

)

09/10/21 Page 26 of 57

professional advisers to the Subscriber or as instructed by the General Partner.
Notwithstanding the foregoing, the Subscriber (and each employee, representative or

other agent of the Subscriber) may disclose to any
of any kind, the tax treatment and tax structure of

and all persons, without limitation
i) the Partnership and (ii) any of its

transactions, and all materials of any kind (including opinions or other tax analyses)

that are provided to the Subscriber relating to such

The Subscriber has, together with the purchaser rep
and experience in financial and business matters

tax treatment and tax structure.

resentative, if any, such knowledge
that the Subscriber is capable of

evaluating the merits and risks of the Subscriber’s investment in the Partnership and is

able to bear such risks, and has obtained, in the

Subscriber’s judgment, sufficient

information from the General Partner to evaluate the merits and risks of such
investment. The Subscriber has evaluated the risks of investing in the Partnership,
understands there are substantial risks of loss incidental to the purchase of an Interest
and has determined that the Interest is a suitable investment for the Subscriber.

The Subscriber is aware of the limited provisions
from the Partnership. The Subscriber has no need
afford a complete loss of the investment in the

for transferability and withdrawal
or liquidity in this investment, can

interest and can afford to hold the

investment for an indefinite period of time. The Subscriber acknowledges that

distributions, including, without limitation, the pra

ceeds of withdrawals, may be paid

in cash or in-kind.

The Subscriber understands that the value of a Limited Partner’s capital account and
withdrawals therefrom under the Partnership Agrdement, and the performance of the
Partnership, may be based on unaudited and in some cases, estimated, valuations of the
Partnership’s investments and that valuations provided in a Subscriber’s account
statement may be an unaudited, estimated value.

The Subscriber is acquiring the Interest for its own account, for investment purposes
only and not with a view toward distributing or reselling the Interest in whole or in
part.

The Subscriber understands the method of compensation under the Partnership
Agreement between the Partnership and the General Partner and its risks.

The Subscriber understands that no federal or state agency has passed upon the Interests
or made any findings or determination as to the fairness of this investment.

The Subscriber has all requisite power, authority and capacity to acquire and hold the
Interest and to execute, deliver and comply with the terms of each of the instruments
required to be executed and delivered by the Subscriber in connection with the
Subscriber’s subscription for the Interest, including this Subscription Agreement, and
such execution, delivery and compliance does not conflict with, or constitute a default
under, any instruments governing the Subscriber, or violate any law, regulation or
order, or any agreement to which the Subscriber isa party or by which the Subscriber
may be bound. If the Subscriber is an entity, the person executing and delivering each
of such instruments on behalf of the Subscriber has all requisite power, authority and
capacity to execute and deliver such instruments, and such entity is duly formed and

 

Virgil Sigma Fund, LP
Subscription Agreement Page - 17

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(x)

()

(m)

(n)

organized, validly existing, and in good standing
formation, and such entity is authorized by its gove
and perform its obligations under this Subscription

09/10/21 Page 27 of 57

under the laws of its jurisdiction of
ming documents to execute, deliver,
Agreement and to become a limited

partner in the Partnership. The person executing this Subscription Agreement on behalf
of the Subscriber will, upon request by the Partnership or the General Partner, furnish
to the Partnership true and correct copies of any instruments governing the Subscriber,

including all amendments thereto.

a

All information which the Subscriber has provided to the Partnership or the General
Partner concerning the Subscriber, the Subscriber’s status, financial position and

knowledge and experience of financial, tax and b

usiness matters, or, in the case of a

Subscriber that is an entity, the knowledge and experience of financial, tax and business
matters of the person making the investment decision on behalf of such entity, is correct

and complete as of the date set forth herein.

 

Subscriber understands that the Partnership will n¢
under the Investment Company Act of 1940, as
Act”), nor will it make a public offering of its sec
Subscriber understands that the Partnership cor
Investment Company Act, which excludes from t

any issuer whose outstanding securities are benefic
than 100 beneficial owners or fewer persons and

that time propose to make a public offering of suc

If the Subscriber is an entity, the Subscriber repr
the purpose of investing in the Partnership, (ii) it
total assets in the Partnership, (iii) each of its
investments made by the Subscriber pro rata in
Subscriber and, accordingly, its beneficial owners
made by the Subscriber, and (iv) its beneficial ow
additional capital (other than previously comn
purchasing the Interests.

The Subscriber acknowledges that the Partnersh
transfer of the Interests if the effect of a transfer
required to register as an investment company und

The Subscriber understands that none of the Ger
respective affiliates are registered as investment

Advisers Act, the securities laws of any U.S. state

The Subscriber represents and warrants that it is at

 
 
 

t register as an investment company
ended (the “Investment Company
rities within the United States. The
plies with Section 3(c)(1) of the

e definition of investment company

ially owned exclusively by no more
hich is not making and does not at
securities.

sents that (i) it was not formed for

loes not invest more than 40% of its

beneficial owners participates in
accordance with its interest in the
cannot opt in or out of investments
ners did not and will not contribute
aitted capital) for the purpose of

ip reserves the right to refuse any
would cause the Partnership to be
er the Investment Company Act.

neral Partner, its principals or their
advisers pursuant to the Investment
or the laws of the Cayman Islands.

n “accredited investor” as such term

 

is defined pursuant to Regulation D promulgat

=d under the Securities Act and a

“qualified client” as defined in Rule 205-3 under the Investment Advisers Act, the
definitions of which are set forth in the attached suitability questionnaire (“Suitability
Questionnaire”). The Subscriber further understands that none of the General Partner,
its principals or their respective affiliates is registered as investment advisers pursuant

to the Investment Advisers Act, the securities laws
Cayman Islands.

of any U.S. state or the laws of the

Virgil Sigma Fund, LP
Subscription Agreement Page - 18

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

[if the Subscriber is not an “accredited inves
Subscriber should strike through the appropriate }

If the Subscriber is a “plan” as defined in Section 3
Income Security Act of 1974, as amended (“ERIS
of Title I of ERISA, and/or a “plan” that is su
provisions of Section 4975 of the U.S. Internal

 

09/10/21 Page 28 of 57

”

tor” or a “qualified client,” the
hart of this section.]

3) of the U.S. Employee Retirement
A”) that is subject to the provisions
bject to the prohibited transaction
evenue Code of 1986, as amended

(the “Code”), or an entity whose assets are treated as “plan assets” under Section 3(42)
of ERISA and any regulations promulgated thereunder (a “Plan”), the person executing

this Subscription Agreement on behalf of the Pl
warrants to the Partnership that:

G@)

Gi)

(iii)

(iv)

(v)

(vi)

such person is a “fiduciary” of such Plan
within the meaning of Section 3(21) of E
the Code and such person is authorized to ¢

unless otherwise indicated in writing to
participant-directed defined contribution p

the Fiduciary has considered a number o
investment in the Interest and has de
considerations, the purchase of an Interes
responsibilities under ERISA. Such factor
the role such investment or investment cou

n (the “Fiduciary”) represents and

and trust and/or custodial account
RISA, and/or Section 4975(e)(3) of
xecute the Subscription Agreement;

the Partnership, the Plan is not a
lan;

f factors with respect to the Plan’s
stermined that, in view of such
t is consistent with the Fiduciary’s
5 include, but are not limited to: (a)
rse of action plays in that portion of

 

the Plan’s portfolio that the Fiduciary manages; (b) whether the investment or
investment course of action is reasonably designed as part of that portion of the
portfolio managed by the Fiduciary to further the purposes of the Plan, taking
into account both the risk of loss and the opportunity for gain that could result
therefrom; (c) the composition of that portion of the portfolio that the Fiduciary
manages with regard to diversification; (d) the liquidity and current rate of
return of that portion of the portfolio managed by the Fiduciary relative to the
anticipated cash flow requirements of the Plan; (e) the projected return of that

portion of the portfolio managed by the Fiduciary relative to the funding
objectives of the Plan; and (f) the risks associated with an investment in the

Partnership and the fact that the Subscriber has only limited withdrawal rights;

the investment in the Partnership has been duly authorized under, and conforms
in all respects to, the documents governing the Plan and the Fiduciary;

the Fiduciary is: (a) responsible for the dec:
independent of the Partnership; and (c)
decision;

(a) none of the General Partner, any of its

sion to invest in the Partnership; (b)
qualified to make such investment

employees or affiliates: (i) manages

any part of the Subscriber’s investment portfolio on a discretionary basis; (ii)

regularly gives investment advice with res

 

pect to the assets of the Subscriber;

(iii) has an agreement or understanding, written or unwritten, with the
Subscriber under which the latter receives information, recommendations or
advice concerning investments which are used as a primary basis for the

Virgil Sigma Fund, LP
Subscription Agreement Page - 19

 
ug

tora oot

Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

()

(@)

@)

(s)

Subscriber’s investment decisions; or (iv)

09/10/21 Page 29 of 57

has an agreement or understanding,

written or unwritten, with the Subscriber under which the latter receives
individualized investment advice concerning the Subscriber’s assets;

OR

(b): (i) the Fiduciary, who is independent
the Memorandum and has made an indepé

of the General Partner, has studied
ndent decision to purchase Interests

solely on the basis of such Memorandum and without reliance on any other
information or statements as to the appropriateness of this investment for the
Subscriber; and (ii) the Subscriber represents and warrants that neither the

General Partner nor any of its employees

or affiliates: (A) has exercised any

investment discretion or control with respect to the Subscriber’s purchase of

Interests; (B) has authority, responsibility
investment advice with respect to the Subs

to give, or has given individualized
criber’s purchase of the Interests; or

(C) is the employer maintaining or contributing to such Plan.

If the Subscriber is an insurance company and is investing the assets of its general

account (or the assets of a wholly owned subsi
Partnership, it has identified in the Suitability
underlying the general account constitute “plan as

 

jary of its general account) in the
Questionnaire whether the assets
sets” within the meaning of Section

401(c) of ERISA. The Subscriber agrees to the notify the General Partner in

writing if there is a change in the percentage
constitute “plan assets” within the meaning of §
disclose such new percentage ownership.

If the Subscriber is an investment company ("In
Section 3(a) of the Investment Company Act or an
from registration pursuant to Section 3(c)(1) or
Company Act (a “3(c)(1) or 3(c)(7) Company”),
Partnership is restricted by law as to the numbe
Partnership, and, that in determining the num

Partnership, it may be necessary, in certain circ
owners of the Subscriber if it owns 10% or more
the Partnership. Accordingly, the Subscriber agré
prior to making a capital contribution, if it is a

f the general account’s assets that
ection 401(c) of ERISA and shall

vestment Company") as defined in
Investment Company that is exempt
Section 3(c)(7) of the Investment
the Subscriber recognizes that the
t of beneficial interests held in the
ber of beneficial interests in the
umstances, to count the beneficial
of the limited partner’s interests in
ses (i) to notify the General Partner
3(c)(1) or 3(c)(7) Company or an

Investment Company; (ii) to take whatever action is requested by the Partnership to

have its interest in the Partnership be less than 10%

of the total interests of the limited

partners; and (iii) that the General Partner of the Partnership may require the Subscriber

to redeem at any time so much of its interest as is ni
10%.

If the Subscriber is a “charitable remainder trust”

ecessary to keep such interest below

within the meaning of Section 664

of the Code, the Subscriber has advised the General Partner in writing of such fact and
the Subscriber acknowledges that it understands th¢ risks, including specifically the tax
risks, if any, associated with its investment in the Partnership.

If the Subscriber is purchasing in a representative or fiduciary capacity, the
representations and warranties herein shall be deemed to have been made on behalf of

Virgil Sigma Fund, LP

 

Subscription Agreement Page - 20

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(t)

(u)

(v)

(w)

09/10/21 Page 30 of 57

the person or persons for whom the Subscriber is so purchasing, and the Subscriber
agrees to furnish to the General Partner, upon request, documentation satisfactory to

the General Partner in the General Partner’s sole d
of such representations and warranties as made on

scretion, supporting the truthfulness
behalf of such person or persons.

The Subscriber understands and agrees that, although the Partnership will use its
reasonable efforts to keep the information provided in the answers to this Subscription

Agreement strictly confidential, the Partnershi

p may present this Subscription

Agreement and the information provided in answers to it to such parties (e.g., affiliates,

attormeys, auditors, administrators, brokers, other
as it deems necessary or advisable to facilitate the
Subscriber’s subscription amounts including, but

service providers and/or regulators)
acceptance and management of the
not limited to, in connection with

anti-money laundering and similar laws, if called upon to establish the availability

 

under any applicable law of an exemption fror

registration of the Interests, the

compliance with applicable law and any relevant exemptions thereto by the
Partnership, the General Partner or its affiliates, or if the contents thereof are relevant
to any issue in any action, suit or proceeding to |which the Partnership, the General

Partner or its affiliates are a party or by which

ey are or may be bound or if the

information is required to facilitate the Partnership/s investments. The Partnership may

also release information about the Subscriber
Subscriber) if directed to do so by the Subscriber.
connection with any government or self-res
investigation. Any such disclosure shall not be tr
upon the disclosure of information imposed on suc

The Subscriber acknowledges that, if the Subs
purchaser representative in connection with an ij
purchaser representative has disclosed, by subm
Letter attached as Appendix 6 to these subs
relationship between such purchaser representativ
affiliates and the Partnership and its affiliates that x
to be contemplated or that has existed at any time

further setting forth any compensation received o
relationship.

(and any beneficial owners of the

if compelled to do so by law or in
sulatory organization request or
eated as a breach of any restriction
th person by law or otherwise.

criber has used the services of a
nvestment in the Partnership, such
hitting a Purchaser Representative
cription documents, any material
= or such purchaser representative’s
10W exists or mutually is understood
during the previous two years, and
r to be received as a result of such

The Subscriber acknowledges that in implementing the investment strategies of the

Partnership, the General Partner may arrange, wit!

hout the Limited Partner’s consent,

for securities to be bought or sold between the Partnership and the accounts of other
clients of the General Partner (including other partnerships and entities) in order to

achieve the mix of securities required by the strate

Ties.

The Subscriber is not a “U.S. Person” as defined in the Code.!

 

1 ‘US. Person” shall include (i) any natural person resident in the United States; (ii) any p
under the laws of the U.S.; (iii) any estate of which any executor or administrator is a U.S|

artnership or corporation organized or incorporated
person; (iv) any trust of which any trustee is a U.S.

person; (v) any agency or branch of a foreign entity located in the U.S.; (vi) any non-disdretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account of a U.S. person; (vii) any discretionary account or similar account

(other than an estate or trust) held by a dealer or other fiduciary organized, incorporated,

or (if an individual) resident in the U.S.; and (viii)

any partnership or corporation if: (A) organized or incorporated under the laws of any foreign jurisdiction; and (B) formed by a U.S. person

principally for the purpose of investing in securities not registered under the U.S. Securit

ies Act of 1933, as amended, unless it is organized

or incorporated, and owned, by accredited investors who are not natural persons, estates ar trusts.

Virgil Sigma Fund, LP
Subscription Agreement Page - 21

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

If any answers provided or background documentation required 4
found to be false, forged or misleading, the Subscriber understands
such Subscriber to fully withdraw from the Partnership as permitte

3. USS. Foreign Account Tax Compliance Act.

(a)

(b)

For the purposes of the following provisions, "FA'

(i)

Gi)

(iii)

(iv)

The Subscriber acknowledges and agrees that:

Gi)
Gi)

ii)

09/10/21 Page 31 of 57

nder this Subscription Agreement is

that the General Partner may require
d under the Partnership Agreement.

CCA" means:

sections 1471 to 1474 of the Code and any associated legislation, regulations
or guidance, or similar legislation, regulations or guidance enacted in any

jurisdiction which seeks to implement simi
tax regimes;

lar tax reporting and/or withholding

the OECD Standard for Automatic Exchange of Financial Account Information
in Tax Matters - the Common Reportig Standard (the "CRS") and any

legislation, regulations or guidance in the

the principles and requirements of the CRS;

any intergovernmental agreement, treaty,
agreement between the Cayman Islands (¢
body) and the United States, the United
(including any government bodies in such j
comply with, facilitate, supplement or imp]
guidance described in paragraph (i) and (ii

any legislation, regulations or guidance in
to the matters outlined in the preceding suk

the Partnership is required to comply with

it will provide, in a timely manner, such in
and its beneficial owners and such forms or

Cayman Islands that gives effect to

>>

regulation, guidance or any other
r any Cayman Islands government
Kingdom or any other jurisdiction
urisdiction), entered into in order to
ement the legislation, regulations or
; and

ithe Cayman Islands that give effect
)~-paragraphs.

the provisions of FATCA;

formation regarding the Subscriber
documentation as may be requested

 

from time to time by the Partnership (whe
agents such as the Administrator) to enabl
requirements and obligations imposed on

ther by its General Partner or other
the Partnership to comply with the
t pursuant to FATCA, specifically,

but not limited to, forms and documentation which the Partnership may require
to determine whether or not the relevant investment is a "Reportable Account"

under any FATCA regime and to comp
procedures in making such determination;

any such forms or documentation request
pursuant to paragraph (ii), or any financial

y with the relevant due diligence

ed by the Partnership or its agents
pr account information with respect

to the Subscriber's investment in the Partnership, may be disclosed to the
Cayman Islands Tax Information Authority (or any other Cayman Islands

governmental body which collects inform
and to any withholding agent where the

ation in accordance with FATCA)
provision of that information is

Virgil Sigma Fund, LP
Subscription Agreement Page - 22

 

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(c)

Gv)

(v)

required by such agent to avoid the applic
payments to the Partnership;

09/10/21 Page 32 of 57

ation of any withholding tax on any

it waives, and/or shall cooperate with the Partnership to obtain a waiver of, the

provisions of any law which:

(A)

(B)

(C)

if it provides information and documentati
it fails to provide the Partnership or its ag
and documentation necessary in either

information or documentation re

prohibit the disclosure by the Partnership, or by any of its agents, of the
rat

to paragraph (b); or

ested from the Subscriber. pursuant

prohibit the reporting of financial or account information by the

Partnership or its agents required p

ursuant to FATCA; or

otherwise prevent compliance by the Partnership with its obligations

under FATCA;

on that is in any way misleading, or
ents with the requested information

case to satisfy the Partnership’s

obligations under FATCA, the Partnership reserves the right (whether or not

such action or inaction leads to compliance

failures by the Partnership, or a risk

of the Partnership or its investors being subject to withholding tax or other

penalties under FATCA):

(A) to take any action and/or pursue a
without limitation, compulsory wi

(B)
Subscriber's applicable NAV, any
and

(C)  itshall have no claim against the Pa

The Subscriber hereby indemnifies the Partn

remedies at its disposal including,
drawal of the Subscriber;

to hold back from any withdrawal proceeds, or to deduct from the

liabilities, costs, expenses or taxes

caused (directly or indirectly) by the Subscriber's action or inaction;

of damages or liability as a result o

rtnership, or its agents, for any form
f actions taken or remedies pursued

by or on behalf of the Partnership in order to comply with FATCA.

 

directors, stockholders, employees and agents

Party”) and hold them harmless from and against
proceeding, claim, demand, costs, damages, expenses (including legal expenses)
penalties or taxes whatsoever which the Partnership, the General Partner and/or the
Administrator may incur as a result of any action or inaction (directly or indirectly) of
the Subscriber (or any related person) described in paragraphs (a) to (f) above. This
indemnification shall survive the Subscriber's death or disposition of its Interests in the
Partnership.

 

ership, the General Partner, the

each, an “Additional Indemnified
ny FATCA related liability, action,

Administrator, and each of their respective ets (each members, managers, officers,

Virgil Sigma Fund, LP
Subscription Agreement Page - 23
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

09/10/21 Page 33 of 57

4. AML Representations.

(a) The Subscriber understands and agrees that the Pa
funds by any persons or entities that are act
contravention of any Cayman Islands or other

including anti-money laundering regulations or co

rtnership prohibits the investment of
ing, directly or indirectly, (ij) in
international laws and regulations,
nventions, (ii) on behalf of terrorists

or terrorist organizations, including those persons
List of Specially Designated Nationals and Blocke
States Treasury Department’s Office of Foreign J
list may be amended from time to time, (iii) for 4

or entities that are included on the
d Persons maintained by the United

Assets Control” (“OFAC”), as such

senior foreign political figure, any

member of a senior foreign political figure’s imm
of a senior foreign political figure,? unless the G
designates to perform anti-money laundering cor
behalf, after being specifically notified by the Su

ediate family or any close associate
reneral Partner, or the party that it
mpliance for the Partnership on its
bscriber in writing that it is such a
mines that such investment shall be

person, conducts further due diligence, and deter

permitted, or (iv) for a foreign shell bank* (such

collectively referred to as “Prohibited Persons”).
(b) The Subscriber represents, warrants and covenants
or entity controlling, controlled by or under com)
Prohibited Person, and (ii) to the extent the Subscr;
it has carried out thorough due diligence to estab]
owners, (B) based on such due diligence, the Sub
such beneficial owners are Prohibited Persons,
identities and status and will maintain all such evid
date of the Subscriber’s complete withdrawal from
available such information and any additional int
require upon request.
(c) If any of the foregoing representations, warranties
the Partnership no longer reasonably believes tha
their truth, notwithstanding any other agreement t

be obligated to freeze the Subscriber’s investme
investments, declining or suspending any withdra‘

 

The OFAC list may be accessed on the web at http://www.treas.gov/ofac.

Senior foreign political figure means a current or former senior official in the executi,
branches ofa foreign government (whether elected or not), a senior official of a major fore
government-owned corporation. In addition, a senior foreign political figure includes any
formed by, or for the benefit of, a senior foreign political figure. The immediate family o
the political figure’s parents, siblings, spouse, children and in-laws. A close associate of
widely and publicly known internationally to maintain an unusually close relationship wi
person who is in a position to conduct substantial domestic and international financial tr
figure.

Foreign shell bank means a foreign bank without a physical presence in any country, but
box or electronic address would not be considered a physical presence, A regulated affiliat
of a depository institution, credit union, or foreign bank that maintains a physical pres«
applicable; and (2) is subject to supervision by a banking authority in the country regulating
or foreign bank.

Beneficial owners will include, but not be limited to: (i) shareholders of a corporation; (ii)
liability company; (iv) investors in a fund-of-funds; (v) the grantor ofa revocable or granta
(vii) the individual who established an IRA; (viii) the participant in a self-directed pensia

persons or entities in (i) — (iv) are

s that: (i) it is not, nor is any person
mon control with the Subscriber, a
iber has any beneficial owners,° (A)
ish the identities of such beneficial
scriber reasonably believes that no
C) it holds the evidence of such
lence for at least five years from the
the Partnership, and (D) it will make
formation that the Partnership may

or covenants ceases to be true or if
t it has satisfactory evidence as to
the contrary, the Partnership may

nt, either by prohibiting additional
wal requests and/or segregating the

ve, legislative, administrative, military or judicial
gn political party, or a senior executive of a foreign
corporation, business or other entity that has been
t a senior foreign political figure typically includes
a senior foreign political figure is a person who is
th the senior foreign political figure, and includes a
ansactions on behalf of the senior foreign political

does not include a regulated affiliate. A post office
fe means a foreign shell bank that: (1) is an affiliate
ence in the United States or a foreign country, as
s such affiliated depository institution, credit union,

partners of a partnership; (iii) members of a limited
r trust; (vi) the beneficiaries of an irrevocable trust;
m plan; (ix) the sponsor of any other pension plan;

and (x) any person being represented by the Subscriber in an agent, representative, intermediary, nominee or similar capacity. If the

beneficial owner is itself an entity, the information and representations set forth herein|
beneficial owners. If the Subscriber is a publicly-traded company, it need not conduct dug

must also be given with respect to its individual
diligence as to its beneficial owners.

Virgil Sigma Fund, LP

 

Subscription Agreement Page - 24

 
Case 1:21-cr-00075-VEC Document 28-1 Filed
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(d)

(e)

Cy)

assets constituting the investment in accordance
Subscriber’s investment may immediately be

09/10/21 Page 34 of 57

with applicable regulations, or the
involuntarily withdrawn by the

Partnership, and the Partnership may also be required to report such action and to
disclose the Subscriber’s identity to OFAC or other authorities. In the event that the
Partnership is required to take any of the foregoing actions, the Subscriber understands
and agrees that it shall have no claim against the Partnership, the General Partner, the

 

General Partner and their respective affilia
shareholders, officers, employees and agents for
any of the aforementioned actions.

The Subscriber understands and agrees that any w

es, directors, members, partners,
any form of damages as a result of

ithdrawal proceeds paid to it will be

paid to the same account from which the Subscriber’s investment in the Partnership
was originally remitted, unless the General Partner, in its sole discretion, agrees

otherwise.

The Subscriber acknowledges and understands that if, as a result of any information or
other matter which comes to his attention, any person resident in the Cayman Islands

(including the Partnership, the Limited Partners
suspects or has reasonable grounds for knowing
engaged in criminal conduct or is involved with
that information for that knowledge or suspicion
of business in the regulated sector, or other trade,

 

the person will be required to report such knowle

and the Administrator) knows or

or suspecting that another person is

terrorism or terrorism property and

came to their attention in the course
profession, business or employment,
dge or suspicion to (i) the Financial

Reporting Authority ("FRA") or a nominated officer (appointed in accordance with the
Proceeds of Crime Law (Revised) of the Cayman lands), if the disclosure relates to

criminal conduct or money laundering, or (ii)

e FRA or a police constable or a

nominated officer, pursuant to the Terrorism Law (Revised), if the disclosure relates to
involvement with terrorism or terrorist financing and terrorist property; and such a
report shall not be treated as a breach of confidence or of any restriction upon the
disclosure of information imposed by any enactment or otherwise.

The Partnership reserves the right to request such information as is necessary to verify

the identity of a Subscriber or its beneficial o

mers. To ensure compliance with

statutory and other requirements relating to antirmoney laundering, the Partnership

may require verification of identity from any

person submitting a completed

Agreement. Pending the provision of evidence satisfactory to the Partnership as to
identity, the evidence of title in respect of Limited Partnership interests may be retained
in the absolute discretion of the Partnership. If Within a reasonable period of time
following a request for verification of identity, the Partnership has not received
evidence satisfactory to each as aforesaid, it may, in its absolute discretion, refuse to
admit the Subscriber to the Partnership, in which event subscription monies will be

returned without interest to the account from

hich such monies were originally

debited. Subscription monies may be rejected by the Partnership if the remitting bank
or financial institution is unknown to the Partnership. Additionally, the Partnership
and/or Administrator may request such further information as considered necessary to

process a withdrawal request and may refuse to

remit withdrawal proceeds (that is

“freeze” the withdrawal proceeds) until proper and satisfactory information has been
provided. The Administrator shall have no lability if there are losses due to a delay in
or refusal to admit the Subscriber, as a result of inadequate information from the

Virgil Sigma Fund, LP
Subscription Agreement Page - 25

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 35 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

applicant. An individual may be required to produce a copy of a passport or
identification card certified by a notary public. If the Subscriber is an entity, it may be
required to produce a certified copy of its certificate of incorporation (and change of
name), memorandum and articles of association (or other comparable organizational
documents), and the names, occupations, dates of birth, and residential and business
addresses of all directors.
Reliance on Representations and Warranties. The Sub
the representations and warranties contained in this Sy
Suitability Questionnaire and understands and acknowledges that the Partnership and the
General Partner are relying upon the representations |and warranties contained in this
Subscription Agreement and in the Suitability Questionnaire in determining whether the
offering is eligible for exemption from the registration requirements contained in the Securities
Act and in determining whether to accept the subscription tendered hereby. The Subscriber
represents and warrants that the information contained in this Subscription Agreement and in
the Suitability Questionnaire is true and correct as of nf date hereof and agrees to notify

scriber understands the meaning of
ibscription Agreement and in the

immediately the General Partner of any changes in such information (or, if there have been any
changes in the information provided to the Partnership by the Subscriber in the Suitability
Questionnaire since the date the Suitability Questionnairé was furnished, the Subscriber has
advised the Partnership in writing of such changes). The Subscriber hereby agrees to indemnify
and hold harmless the Partnership and each general and limited partner thereof from and against
any and all losses, damages, expenses, liabilities or reasonable attorneys’ fees (including
attorneys’ fees and expenses incurred in a securities or other action in which no judgment in
favor of the Subscriber is rendered) due to or arising out of a breach of any representation or
warranty of the Subscriber, whether contained in the Partnership Agreement, this Subscription
Agreement or the Suitability Questionnaire. Notwithstanding any of the representations,
warranties, acknowledgments or agreements made in this |Subscription Agreement and in the
Suitability Questionnaire by the Subscriber, the Subscriber does not thereby or in any other
manner waive any rights granted to the Subscriber under federal or state securities law.

nt that this subscription is accepted,
Ss and agreements set forth in this
aire shall survive the acceptance of

Survival of Representations and Warranties. In the eve
the Subscriber agrees that the representations, warrantie

Subscription Agreement and in the Suitability Questionne
this subscription.

Indemnification. The Subscriber agrees to indemnify and hold harmless the Partnership, the
General Partner, the Administrator and each of their affiliates, and each other person, if any,

who controls, is controlled by, or is under common contre
an “Indemnified Party”), within the meaning of Section 1
and all loss, liability, claim, damage and expense w
reasonably incurred in investigating, preparing or defen
arising out of or based upon (i) any false representation of
or breach or failure by the Subscriber to comply with any «
Subscriber, in this Subscription Agreement or in any
Subscriber to any of the foregoing in connection with thi
securities law violations instituted by the Subscriber whi
against the Subscriber. The Subscriber also agrees to inde
Partner and their affiliates and agents for any and all costs,

fees and disbursements) in connection with any damage

»1 with, any of the foregoing (each,
5 of the Securities Act, against any
atsoever (including all expenses

ing against any claim whatsoever)

r warranty made by the Subscriber,
-ovenant or agreement made by the
other document furnished by the
s transaction or (ii) any action for
ch is finally resolved by judgment
mnify the Partnership, the General
fees and expenses (including legal
-s resulting from the Subscriber’s

Virgil Sigma Fund, LP

 

Subscription Agreement Page - 26

 
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F 1DA90

10.

Case 1:21-cr-00075-VEC Document 28-1 Filed

assertion .of lack of proper authorization from the be
Subscription Agreement or perform the obligations hereof

Communications to Subscriber. The Subscriber repre

09/10/21 Page 36 of 57

neficial owner to enter into this

sents, warrants and agrees that by

providing.the Partnership with an e-mail address, Subscriber consents to the receipt of

statements, reports and other communications (including
information, subscription and withdrawal activity and aud:
the Partnership and Subscriber’s investment in the Partner
represents that Subscriber has accessed this Agreement

but not limited to net asset value
ted financial statements) relating to
ship in electronic form. Subscriber
as an Adobe PDF document and

understands Adobe PDF will be the format in which andited financial statements will be

 

provided. By consenting to electronic receipt of comm
that e-mails and other electronic communications from t
and/or the Administrator may be accessed by recipients o

nications, Subscriber acknowledges

e Partnership, the General Partner
er than the Subscriber and may be

interfered with, may contain computer viruses or other defects and may not be successfully

replicated on other systems. The Partnership, the General
give no warranties in relation to these matters. Subsa
Subscriber’s consent to receipt of electronic statements,

Partner and the Administrator each
riber understands and agrees that
reports and other communications

shall be valid until Subscriber withdraws such consent by notifying the Partnership and the
General Partner in writing. Such withdrawal of consent will take effect on a subsequent date
determined by the Partnership and communicated to the Subscriber within a reasonable period
of time after the Partnership receives the written withdrawal of consent, and the withdrawal of

consent will not apply to any statements, reports or other ¢
electronically before the date on which the withdraw
Subscriber understands and agrees that audited financial st
if Subscriber does not consent to electronic receipt. Subs

ommunications that were furnished
al of consent becomes effective.
atements will be furnished on paper
criber represents and warrants that

Subscriber has all necessary hardware and software necessary to access, print and retain the

electronic statements, reports and other communications.

Binding Nature. Upon acceptance by the Partnership of
the Subscriber will become a Limited Partner and be bow
Agreement.

Entire Agreement. This Subscription Agreement, togeth
and any applicable side letter agreements entered into b

General Partner, constitutes the entire understanding of th

the subscription of the Subscriber,
ind by the terms of the Partnership

er with the Partnership Agreement
etween a Limited Partner and the

e parties with respect to the subject

matter hereof and supersedes all prior or contemporaneous agreements or understandings of

the parties related hereto. This Subscription Agreement m
an instrument in writing signed by the parties hereto.

Representation by Counsel. The Subscriber understands
has acted as U.S. legal counsel to the Partnership and the
and Ogier has acted as Cayman Islands counsel to the P

ay only be modified or amended by

that Cole-Frieman & Mallon LLP
General Partner and their affiliates,
artnership, in connection with this

offering of Interests. The Subscriber also understands that, in connection with this offering of

Interests and subsequent advice to the Partnership and the

General Partner and their affiliates,

Cole-Frieman & Mallon LLP and Ogier will not be representing investors in the Partnership,
including the Subscriber, and no independent counsel has been retained to represent investors

in the Partnership.

Virgil Sigma Fund, LP

 

Subscription Agreement Page - 27

 
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

bid

11.

12.

13.

14.

15.

Case 1:21-cr-00075-VEC Document 28-1 Filed

09/10/21 Page 37 of 57

The Subscriber further acknowledges and agrees that Cole-Frieman & Mallon LLP’s and
Ogier’s representation of the Partnership, the General Partner and its affiliates is limited to
specific matters as to which each firm has been consulted by the Partnership, the General

Partner and/or its affiliates. There may exist other matters

which could have a bearing on the

Partnership, the General Partner or its affiliates as to which the respective firms have not been

‘ consulted. In addition, Cole-Frieman & Mallon LLP and O
compliance of the General Partner and its affiliates with

gier do not undertake to monitor the

the investment program, valuation

procedures and other guidelines set forth in the Memorandum, nor do such firms monitor
compliance with applicable laws. In preparing the Memorandum, Cole-Frieman & Mallon LLP
and Ogier rely upon information furnished to them by i Partnership, the General Partner

 

and/or its affiliates, and do not investigate or verify t
information set forth therein concerning the Partnership, th
and personnel.

e accuracy and completeness of
General Partner and their affiliates

Power of Attorney. The Subscriber hereby adopts and agrees to all of the terms and conditions

of the Partnership Agreement and constitutes and appo

ts the General Partner (and any

additional or substitute general partner) as the Subscriber’s true and lawful attorney-in-fact

pursuant to Section 10.01 of the Partnership Agreement.

Applicable Law. This Subscription Agreement and any dispute, claim, suit, action or

proceeding of whatever nature arising out of or in any
(including any non-contractual disputes or claims) are gov
accordance with, the laws of the Cayman Islands.

 

Each of the parties to this Subscription Agreement irrevo

way related to it or its formation
erned by, and shall be construed in

cably agrees that the courts of the

Cayman Islands shall have non-exclusive jurisdiction to hear and determine any claim, suit,
action or proceeding, and to settle any disputes, which may arise out of or are in any way
related to or in connection with this Subscription Agreement, and, for such purposes,

irrevocably submits to the non-exclusive jurisdiction of such courts.

Construction. If any provision of this Subscription Agreement is invalid or unenforceable

under any applicable law, then such provision shall be deet
may conflict therewith and shall be deemed modified to
Any provision hereof which may be held invalid or uneni
shall not affect the validity or enforceability of any other p
the provisions hereof shall be severable.

Counterparts. This Subscription Agreement may be ex:
signature pages or in any number of counterparts. The c
constitute one agreement binding on all the parties, notw
execute the same counterpart.

Third Party Rights. A person who is not a party to this S$

med inoperative to the extent that it

conform with such applicable law.

orceable under any applicable law
rovisions hereof, and to this extent

ecuted through the use of separate
ounterparts shall, for all purposes,
vithstanding that all parties do not

ubscription Agreement may not, in

its own right or otherwise, enforce any term of this Subscription Agreement except that each

Indemnified Party and each Additional Indemnified Part
Section 3(c) and Section 7 (as applicable) of this Subscri
accordance with the provisions of the Contracts (Rights
amended, modified, re-enacted or replaced.

iy may in their own right enforce
ption Agreement subject to and in
of Third Parties) Law, 2014, as

Virgil Sigma Fund, LP

 

Subscription Agreement Page - 28

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 38 of 57
- DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

Notwithstanding any other term of this Subscription Agreement, the consent of any person who
is not a party to this Subscription Agreement (including, without limitation, any Indemnified
Party or Additional Indemnified party) is not required for any amendment to, or variation,
release, rescission or termination of this Subscription Agreement.

16. Waiver of Rights. The Subscriber agrees that it shall not file a winding up petition on the just
and equitable ground against the Partnership in the Grand Court of the Cayman Islands or make
any other equivalent application before the courts of any other jurisdiction in connection with
the Partnership's suspension of any of the calculation of net asset value, the Subscriber's
withdrawal rights or the Subscriber's right to receive withdrawal proceeds.

[Signatures on following page.

 

 

Virgil Sigma Fund, LP
Subscription Agreement Page - 29

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 39 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

The undersigned has executed this Agreement on this 28 dayof__- May =, 20 20.

Doris P Ho
Name of Subscriber (please print) t

 

S
Signature of Authorized Signatory®

 

Title of Authorized Signatory (if any)

28/05/2020
Date

 

 

Signature of Authorized Signatory

 

 

Title of Authorized Signatory (if any)

TO BE COMPLETED BY THE PARTNERSHIP
ACCEPTED THIS 29th DAY OF May _,20 20.
VIRGIL SIGMA FUND, LP

By: Virgil Capital LLC
General Partner
By: [ stefan, Au.
Name: Stefan Qin |
Title: Managing Member

 

Subscription Amount: US$ 250,000
Subscription Interest Class: A

Effective Date of Subscription: __ June_1st, 2020

 

|

'
If the Subscriber is an IRA or a self-directed pension plan or this Subscription Agreement i being executed by a directed trustee, the custodian
or trustee of the Subscriber executes this Subscription Agreement and the fiduciary who directed the IRA’s or pension plan’s investment in
the Partnership is required to execute the Additional Representation attached hereto.

6

Virgil Sigma Fund, LP
Subscription Agreement Page - 30

 
Case 1:21-cr-00075-VEC Document 28-1 Filed bonoiza Page 40 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

ADDITIONAL REPRESENTATION WITH RESPECT TO INVESTMENT FROM AN IRA
OR SELF-DIRECTED PENSION PLAN OR BY A DIRECTED TRUSTEE

If the Subscriber is an IRA or a self-directed pension plan or this Subscription Agreement is being
executed by a directed trustee, the individual who established the IRA or the person who directed the
pension plan's investment in the Partnership, as the case may be: (i) has directed the custodian or trustee
of the Subscriber to execute this Subscription Agreement on the line set forth above for Authorized
Signatory; (ii) has exclusive authority with respect to the decision to invest in the Partnership; and (iii)
has signed below to indicate that he or she has reviewed, directed and certifies to the accuracy of the
representation and warranties made by the Subscriber herein.

 

Name

 

Signature

Name and Address of Custodian/Trustee
and Contact Individual:

 

 

 

Account or other Reference Number:

 

Custodian’s Tax I.D. Number:

 

Virgil Sigma Fund, LP
Subscription Agreement Page - 31

 
/ Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 41 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA390

APPENDIX 1 - CAYMAN ISLANDS TAX INFORMATION AUTHORITY SELF-
CERTIFICATION FORM .

Individual Self-Certification

Instructions for completion
Y ;

We are obliged under the Tax Information Authority Law, the Regulations, and Guidance Notes
made pursuant to that Law, and treaties and intérgovernmental agrediments entered into by the
Cayman Islands in relation to the automatic exchange of information for tax matters (collectively
"AEOI"), to collect certain information about each account holder's tax status. Please complete the
sections below as directed and provide any additional information that is requested. Please note
that we may be obliged to share this information with relevant tax authorities. Terms referenced in
this Form shall have the same meaning as applicable under the relevant Cayman Islands
Regulations, Guidance Notes or international agreements.

If any of the information below regarding your tax residence or AEOI classification changes in the
future, please ensure you advise us of these changes promptly. If you have any questions about how
to complete this form, please contact your tax advisor.

Please note that where there are joint account holders each investor is required to complete a
separate Self-Certification form.

Section 1: Account Holder Identification

Doris P Ho

Account Holder Name Date of Birth (dd/mm/yyyy) Place and Country of Birth

Permanent Residence Address:

 

 

 

State/Province/County Post Code Country

Mailing address (if different from above):

 

Number & Street City/Town

 

State/Province/County Post Code Country

Virgil Sigma Fund, LP
Appendix I

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 42 of 57
DocuSign Envelope ib? E278SEA-65E-43C8-B434-040081F19AS0

Section 2: Declaration of U.S. Citizenship or U.S. Residence for Tax purposes
Please tick either (a) or (b) or (c) and complete as appropriate.

(a) J I confirm that I am a U.S. citizen and/or resident in the U.S. for tax purposes (green
card holder or resident under the substantial presence test) and my U.S. federal taxpayer
identifying number (“U.S, TIN”) is as follows:

 

a

(b) (] I confirm that I was born in the U.S. (or a U.S. territory) but am no longer a U.S.
citizen as I have voluntarily surrendered my citizenship as evidenced by the attached
documents.

(c) I confirm that I am nota U.S. citizen or resident in the U.S. for tax purposes.

Complete section 3 if you have non-U.S. tax residences.

Section 3: Declaration of Tax Residency (other than U.S.)
I hereby confirm that I am, for tax purposes, resident in the following countries (indicate the tax
reference number type and number applicable in each country).

 

Country/countries of tax residency Tax reference Tax reference number
number type

Canada Passport ht

 

 

 

 

 

 

 

 

Please indicate not applicable if jurisdiction does not issue or you are unable to procure a tax
reference number or functional equivalent. If applicable, please specify the reason for non-
availability of a tax reference number:

 

Section 4: Declaration and Undertakings

I declare that the information provided in this form is, to the best of my knowledge and belief,
accurate and complete.

I undertake to advise the recipient promptly and provide an updated Self-Certification form within
30 days where any change in circumstances occurs which causes any of the information contained
in this form to be inaccurate or incomplete.

Where legally obliged to do so, I hereby consent to the recipient sharing this information with the

relevant tax information authorities.
Signature: Qs

Date: (dd/mm/yyyy); 09/27/2020

Virgil Sigma Fund, LP
Appendix I

 
Case _1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 43 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

APPENDIX 2 —- CAYMAN ISLANDS TAX INFORMATION AUTHORITY SELF-
CERTIFICATION FORM

Entity Self-Certification

Instructions for completion
4

We are obliged under the Tax Information Authority Law, the Regulations, and Guidance Notes
made pursuant to that Law, and treaties and intergovernmental agreements entered into by the
Cayman Islands in relation to the automatic exchange of information for tax matters (collectively
"AEOI"), to collect certain information about each account holder's tax status. Please complete the
sections below as directed and provide any additional information that is requested. Please note
that we may be obliged to share this information with relevant tax authorities. Terms referenced in
this Form shall have the same meaning as applicable under the relevant Cayman Islands
Regulations, Guidance Notes or international agreements.

If any of the information below regarding your tax residence or AEOI classification changes in the
future, please ensure you advise us of these changes promptly. If you have any questions about how
to complete this form, please refer to accompanying guidelines for completion or contact your tax
advisor.

PART I: General

Section 1: Account Holder Identification

 

Legal Name of Entity/ Branch Country of Incorporation/ organization

Current Residence or Registered Address:

 

Number & Street City/Town

 

State/Province/County Post Code Country

Mailing address (if different from above):

 

Number & Street City/Town

 

State/Province/County Post Code Country

Virgil Sigma Fund, LP
Appendix 2 - Page 1

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 44 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

PART II: US IGA
Section 2: U.S. Persons

Please tick and complete as appropriate.

(a) [_] The entity is a Specified U.S. Person and the entity's U.S. federal taxpayer identifying
number (“U.S. TIN”) is as follows:

v

(b) [_] The entity is a U.S. Person that is not a Specified U.S. Person. Indicate exemption!®

 

If the entity is not a U.S. person, please complete Section 3.
Section 3: US FATCA Classification for all Non United States Entities
Please complete this section if the entity is not a U.S. Person

3.1 If the entity is a Registered Foreign Financial Institution, please tick one of the below categories, and
provide the entity’s FATCA GIN at 3.1.1.

(a) _] Reporting Model 1 FFI

(b) [_] Registered Deemed Compliant Foreign Financial Institution (other than a reporting Model
1 FFI, sponsored FFI, or non-reporting IGA FFI)

(c)  [_] Reporting Model 2 FFI
(d) [_] Participating Foreign Financial Institution

3.1.1 Please provide your Global Intermediary Identification number (“GIIN”):

 

(ifregistration in progress indicate so)

 

10 Under the US IGA and in the U.S. Internal Revenue Code, Specified US Person does not include: An organization exempt from tax under section 501(a) or any individual
retirement plan as defined in section 7701 (a)(37); The United States or any of its agencies or instrumentalities; A state, the District of Columbia, a possession of the United States,
or any of their political subdivisions, or instrumentalities; A corporation the stock of which is regularly traded on one or more established securities markets, as described in Reg.
section 1.1472-1(c)(1)(@); A corporation that is a member of the same expanded affiliated group as a corporation described in Reg. section 1.1472-1(c)(1)(i); A dealer in securities,
commodities, or derivative financial instruments (including notional principal contracts, futures, forwards, and options) that is registered as such under the laws of the United
States or any state; A real estate investment trust; A regulated investment company as defined in section 851 or an entity registered at all times during the tax year under the
Investment Company Act of 1940; A common trust fund as defined in section 584(a); A bank as defined in section 581; A broker; A trust exempt from tax under section 664 or
described in section 4947; or A tax-exempt trust under a section 403(b) plan or section 457(g) plan.

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 45 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

3.2 If the entity is a Financial Institution but unable to provide a GIIN or has a Sponsored Entity GIIN,
please complete one of the below categories:

(a) [_] The Entity is a Sponsored Financial Institution (sponsored by another entity that has
registered as a Sponsoring Entity and select one):

(i) [_] has no US reportable accounts, is a Sponsored FI in a Model 1 IGA jurisdiction
and therefore not required to obtain a Sponsored Entity GIIN. Please provide the
Sponsoring Entity's name and GIIN.

Sponsoring Entity’s Name:

 

Sponsoring Entity’s GIIN:

 

(ii) [_] its Sponsor has obtained a Sponsored Entity GIIN on its behalf.
Please provide the Sponsoring Entity's name and GIIN, and Sponsored Entity's GIIN.

Sponsoring Entity’s Name:

 

Sponsoring Entity’s GIIN:

 

Sponsored Entity’s GIIN:

 

(b) [_] The Entity is a Trustee Documented Trust. Please provide the Trustee’s name and GIIN.

Trustee’s Name:

 

Trustee’s GIIN:

 

* (c) [_] The Entity is a Certified Deemed Compliant, or otherwise Non-Reporting, Foreign
Financial Institution (including a Foreign Financial Institution deemed compliant under
Annex II of an IGA, except for a Trustee Documented Trust or Sponsored Financial
Institution). Indicate exemption:

 

(d) [_] The Entity is a Non-Participating Foreign Financial Institution.

3.3 If the entity is not a Foreign Financial Institution, please confirm the Entity’s FATCA status
below:

(a) [] The Entity is an Exempt Beneficial Owner! Indicate _ status:

 

(b) [_] The Entity is an Active Non-Financial Foreign Entity’. Indicate qualifying criteria (see
Exhibit A):

 

 

11 "Exempt Beneficial Owner" means any of the entities listed as such in Annex II.I of the US IGA or Section 1.1471-6 or 1.1471-6T of the U.S. Treasury
Regulations. See additional notes in Exhibit A
" See definition of Active Non-Financial Foreign Entity in Exhibit A

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 46 of 57
: DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(c) [_] The Entity is a Direct Reporting NFFE”, please provide the Entity’s GIIN:

 

Direct Reporting NFFE's GIIN:

(d) [_] The Entity is a Sponsored Direct Reporting NFFE". Please provide the Sponsoring
Entity’s name and GIIN.

Sponsoring Entity’s Name:

 

Sponsoring Entity’s GIIN:

 

Sponsoring Entity’s GIIN:

 

(e) [_] The Entity is a Passive Non-Financial Foreign Entity.
If you have ticked 3.3(e) Passive Non-Financial Foreign Entity, please complete either i. OR ii. below

(a) Indicate the full name, address, and tax reference type and number of any Substantial
U.S. Owners.

Ifthe Entity has chosen to use the definition of ‘Substantial U.S. Owner’ from the U.S. Treasury Regulations
in lieu of the definition of ‘Controlling Person’ as permitted under Article 4(7) of the Agreement between
the Government of the Cayman Islands and the Government of the United States of America to Improve
International Tax Compliance and to Implement FATCA, please complete the table below providing details

of any Substantial U.S. Owners!®.

Note: The decision to utilize the definition of ‘Substantial U.S. Owner’ in lieu of Controlling Person is
only permitted with respect to PART DI: US IGA.

Full Name Full residence address Tax reference and number

 

OR

(ii) Alternatively, if you wish to use the Controlling Person definition as per the CRS
definition in Exhibit A then please complete the following:
Please indicate the name of any Controlling Person(s)":

Full Name of Controlling P 5

 

Please complete Part IV below providing further details of any ultimate Controlling Persons who are
natural persons

 

3 See US Treasury FATCA Regulations, 26 CFR 1.1472-1(c)(3)

'4 See US Treasury FATCA Regulations, 26 CFR 1.1472-1(c)(3)

'5 See definition of Passive Non-Financial Foreign Entity in Exhibit A
16 See definition of Substantial U.S. Owner(s) in Exhibit A.

"” See definition of Controlling Person(s) in Exhibit A.

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 47 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

PART II: Common Reporting Standard
Section 4: Declaration of All Tax Residency [repeat any residences indicated in Part J, Section 2 (US)].

Please indicate the Entity's place of tax residence (if resident in more than one jurisdiction please detail all
jurisdictions and associated tax reference number type and number).

For the purposes of the Common Reporting Standard (“CRS”), all matters in connection with residence are
determined in accordance with the CRS and its Commentaries.

If an entity has no residence for tax purposes please indicate the jurisdiction in which its place of effective
management is situated. Please indicate not applicable if jurisdiction does not issue or you are unable to
procure a tax reference number or functional equivalent, and indicate the reason below.

Jurisdiction(s) tax resi Tax reference number Tax reference number (e.

 

If applicable, please specify the reason for non-availability of a tax reference number:

 

Section 5: CRS Classification

Provide your CRS classification by checking the corresponding box(es). Note that CRS classification does
not necessarily coincide with your classification for US FATCA purposes.

5.1 _[_] If the entity is a Financial Institution'®, please tick this box and specify the type of Financial
Institution in (a), (b), or (c) below’:

(a) C] Reporting Financial Institution under CRS. (Please note this classification only
applies to a Financial Institution in a CRS Participating Jurisdiction. If the entity is a Financial

Institution in a Non-Participating Jurisdiction” under CRS, proceed to 5.1 (c)).

OR

(b) C] Non-Reporting Financial Institution under CRS. (Please note this classification only
applies to a Financial Institution in a CRS Participating Jurisdiction. If the entity is a Financial
Institution in a Non-Participating Jurisdiction under CRS, proceed to 5.1 (c)). Specify the
type of Non-Reporting Financial Institution below:

 

18 See definition of Financial Institution in Exhibit B.

'? Where the entity is resident in a Participating Jurisdiction, use the terms as defined under the CRS regime in that Jurisdiction, Where the entity is resident
in a Non-Participating Jurisdiction, definitions under the Cayman Islands CRS regime must be used.

*0 See definition of Non-Participating Jurisdiction in Exhibit B.

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 48 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

Governmental Entity

International Organization

Central Bank

Broad Participation Retirement Fund
Narrow Participation Retirement Fund

Pension Fund of a Governmental Entity, International Organization, or
Central Bank

Exempt Collective Investment Vehicle

Trust whose trustee reports all required information with respect to all CRS
Reportable Accounts

Qualified Credit Card Issuer

OOo oFofF gpgooogoga

Other Entity defined under the domestic law as low risk of being used to
evade tax.

Specify the type provided in the domestic law:

 

(c) CJ Financial Institution resident in a Non-Participating Jurisdiction under CRS. Specify
the type of Financial Institution below:

(i) [_] Investment Entity managed by another Financial Institution21 where a controlling
ownership interest is held (directly or indirectly) by a company listed on a stock
exchange and subject to disclosure requirements or is a majority owned subsidiary of
such a company.

(ii) [_] Investment Entity managed by another Financial Institution (other than i. above)
(Gili) Note: if you are either:

(A) a widely-held, regulated Collective Investment Vehicle (CIV) established as
a trust;

OR
(B) apension fund established as a trust,
you may apply the Controlling Persons test of a legal person as per the Controlling

Person definition in Exhibit B, and where simplified due diligence procedures are
permitted to be applied by the Financial Institution under the applicable AML

 

2! The managing Financial Institution must be a Financial Institution other than an Investment Entity type b) defined within the definition of a Financial

Institution in Exhibit B.
Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 49 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

regime” in relation to the Account Holder and its Controlling Persons, no further
information is required.

If you have ticked this box for 5.1(c) ii, and neither of the exemptions under (A) and (B)
above applies, please indicate the name of the Controlling Person(s) in the table below.

 

Full Name of any Controlling Person(s).
Please see definition in Exhibit B.
(This table must not be left blank unless exemption (a) or (b) above applies)

 

 

 

 

 

 

Please also complete Part IV below providing further details of any ultimate Controlling Persons
who are natural persons.

(iv) [_] Other Investment Entity

(vy) [_] Other Financial Institution, including a Depositary Financial Institution, Custodial
Institution, or Specified Insurance Company.

5.2 [_] If the entity is an Active Non-Financial Entity ("NFE") please tick this box and specify the type
of NFE below:

(a) (_] Corporation that is regularly traded or a related entity of a regularly traded corporation.

Provide the name of the stock exchange where traded:

 

If you are a related entity of a regularly traded corporation, provide the name of the regularly
traded corporation:

 

(b) [_] Governmental Entity, International Organization, a Central Bank, or an Entity wholly
owned by one or more of the foregoing

(c) [_] Other Active Non-Financial Foreign Entity” Indicate qualifying criteria (see Exhibit B)

 

5.3 [_] If the entity is a Passive Non-Financial Entity please tick this box.”4

If you have ticked this box please indicate the name of the Controlling Person(s). Please refer to
the definition of Controlling Person in Exhibit B.

 

* Please contact the Financial institution to confirm whether simplified due diligence procedures under the Cayman Islands AML regime may apply to
you as an Account Holder (e.g. by being a regulated pension fund in an approved jurisdiction).

3 See definition of Active Non-Financial Entity in Exhibit B.
>* Please sec the definition of Passive Non-Financial Entity in Exhibit B.

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 50 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

 

Full Name of any Controlling Person(s) (must not be left blank)

 

 

 

 

 

 

Please complete Part V below providing further details of any ultimate Controlling Persons who are natural
persons

Entity Declaration and Undertakings

I/We declare (as an authorised signatory of the Entity) that the information provided in this form is, to the
best of my/our knowledge and belief, accurate and complete. I/We undertake to advise the recipient promptly
and provide an updated Self-Certification form within 30 days where any change in circumstances occurs,
which causes any of the information contained in this form to be inaccurate or incomplete. Where legally
obliged to do so, I/we hereby consent to the recipient sharing this information with the relevant tax
information authorities.

I/we acknowledge that it is an offence to make a self-certification that is false in a material particular.

 

 

 

 

Authorised Signature: Authorised Signature:
Position/Title: Position/ Title:
Date: (dd/mm/yyyy): Date: (dd/mm/yyyy):

 

 

PART IV: Controlling Persons
(please complete for each Controlling Person)
Section 6 — Identification of a Controlling Person

6.1 Name of Controlling Person:

Family Name or Surname(s):

 

First or Given Name:

 

Middle Name(s):

 

6.2 Current Residence Address:

Line 1 (e.g. House/Apt/Suite Name, Number, Street)

 

Line 2 (e.g. Town/City/Province/County/State)

 

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 51 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

Country:

 

Postal Code/ZIP Code:

 

6.3 Mailing Address: (please complete if different from 8.2)

Line 1 (e.g. House/Apt/Suite Name, Number, Street)

 

Line 2 (e.g. Town/City/Province/County/State)

 

Country:

 

Postal Code/ZIP code:

 

6.4 Date of birth?> (dd/mm/yyyy)

 

6.5 Place of birth?®

Town or City of Birth

 

Country of Birth

 

6.6 Please enter the legal name of the relevant entity Account Holder(s) of which you are a Controlling
Person

Legal name of Entity 1

 

Legal name of Entity 2

Legal name of Entity 3

 

Section 7 — Jurisdiction of Residence for Tax Purposes and related Taxpayer Reference Number or
functional equivalent (“TIN”)

Please complete the following table indicating:
(i) where the Controlling Person is tax resident;
(ii) the Controlling Person's TIN for each jurisdiction indicated’’; and,

(iii) if the Controlling Person is a tax resident in a jurisdiction that is a Reportable Jurisdiction(s) then please
also complete Section 10 “Type of Controlling Person”.

If the Controlling Person is tax resident in more than three jurisdictions please use a separate sheet

 

*5 The Controlling Person's date of birth is not required to be collected if the Controlling Person is not a Reportable Jurisdiction Person.
?6 The Controlling Person's place of birth is not required to be collected if the Controlling Person is not a Reportable Jurisdiction Person.
*? The Controlling Person’s TIN is not required to be collected if the Controlling Person is not a Reportabic Jurisdiction Person,
Virgil Sigma Fund, LP

Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 52 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

 

 

 

 

Jurisdiction(s) of tax residency ‘number toe Tax rN (eg.
1
2
3

 

 

 

 

 

 

If applicable, please specify the reason for non-availability of a tax reference number:

 

Section 8 — Type of Controlling Person

(Please only complete this section if you are tax resident in one or more Reportable Jurisdictions)

 

: ; ; TT;
Please provide the Controlling Person's Status by ticking the Entity 1. | Entity 2 | Entity 3
appropriate box.

a. Controlling Person of a legal person — control by ownership

 

 

b. Controlling Person of a legal person — control by other means

 

ce. Controlling Person of a legal person — senior managing official

 

d. Controlling Person of a trust — settlor

 

. Controlling Person of a trust — trustee

 

. Controlling Person of a trust — protector

 

 

e
f.

g. Controlling Person of a trust — beneficiary
h

 

 

 

 

 

 

. Controlling Person of a trust — other

 

i. Controlling Person of a legal arrangement (non-trust) — settlor-

 

 

equivalent
j. Controlling Person of a legal arrangement (non-trust) — trustee-
equivalent
k. Controlling Person of a legal arrangement (non-trust) —

protector-equivalent

1. Controlling Person of a legal arrangement (non-trust) —
beneficiary-equivalent

m. Controlling Person of a legal arrangement (non-trust) — other-
equivalent

 

 

 

 

 

 

 

PIT ILI EI
PILI LILI Cd
PIE ITIL IC

 

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 53 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

Controlling Person Declaration and Undertakings

I acknowledge that the information contained in this form and information regarding the Controlling
Person and any Reportable Account(s) may be reported to the tax authorities of the jurisdiction in which
this account(s) is/are maintained and exchanged with tax authorities of another jurisdiction(s) in which
[I/the Controlling Person] may be tax resident pursuant to international agreements to exchange financial
account information.

I certify that either (a) I am the Controlling Person, or am authorised to sign for the Controlling Person,
of all the account(s) held by the entity Account’Holder to which this form relates or (b) I am authorised
by the Account Holder to make this declaration.

I declare that all statements made in this declaration are, to the best of my knowledge and belief,
correct and complete.

I acknowledge that it is an offence to make a self-certification that is false in a material particular.

I undertake to advise the recipient within 30 days of any change in circumstances which affects the tax
residency status of the individual identified in Part 1 of this form or causes the information contained
herein to become incorrect, and to provide the recipient with a suitably updated self-certification and
Declaration within 30 days of such change in circumstances.

Signature:

 

Print name:

 

Date:

 

Note: If you are not the Controlling Person, and not authorised to sign the Declaration on behalf of the
Account Holder, please indicate the capacity in which you are signing the form on behalf of the
Controlling Person. If signing under a power of attorney or other equivalent written authorisation, on
behalf of the Controlling Person, please also attach a certified copy of the power of attorney or written
authorisation.

Capacity:

 

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 54 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(g)

(h)

G@)

@)
(&)

()
(m)

(n)

(0)

The NFFE was not a Financial Institution in the past five years, and is in the process of
liquidating its assets or is reorganizing with the intent to continue or recommence
operations in a business other than that of a Financial Institution;

The NFFE primarily engages in financing and hedging transactions with or for Related
Entities that are not Financial Institutions, and does not provide financing or hedging
services to any Entity that is not a Related Entity, provided that the group of any such
Related Entities is primarily engaged in a business other than that of a Financial
Institution; or

The NFFE is an “excepted NFFE” as described in relevant U.S. Treasury Regulations; or

The NFFE meets all of the following requirements:

It is established and maintained in its country of residence exclusively for religious,
charitable, scientific, artistic, cultural, athletic or educational purposes; or it is established
and operated in its jurisdiction of residence and it is a professional organization, business
league, chamber of commerce, labor organization, agricultural or horticultural
organization, civic league or an organization operated exclusively for the promotion of
social welfare;

It is exempt from income tax in its country of residence;

It has no shareholders or members who have a proprietary or beneficial interest in its
income or assets;

The applicable laws of the Entity’s country of residence or the Entity’s formation
documents do not permit any income or assets of the Entity to be distributed to, or applied
for the benefit of, a private person or non- charitable Entity other than pursuant to the
conduct of the Entity’s charitable activities, or as payment of reasonable compensation
for services rendered, or as payment representing the fair market value of property which
the Entity has purchased; and

The applicable laws of the Entity’s country of residence or the Entity’s formation
documents require that, upon the Entity’s liquidation or dissolution, all of its assets be
distributed to a governmental entity or other non-profit organization, or escheat to the
government of the Entity’s jurisdiction of residence or any political subdivision thereof.

Code means the U.S Internal Revenue Code of 1986, as amended.

Controlling Person means the natural persons who exercise direct or indirect control over an entity. In
the case of a trust, such term means the settlor, the trustees, the protector (if any), the beneficiaries or
class of beneficiaries, and any other natural person exercising ultimate effective control over the trust,
and in the case of a legal arrangement other than a trust, such term means persons in equivalent or similar
positions. The term ‘Controlling Persons’ shall be interpreted in a manner consistent with the Financial
Action Task Force Recommendations (“FATF”).

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 55 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

FATF Recommendations on Controlling Persons:

Identify the beneficial owners of the customer and take reasonable measures to verify the identity of such
1

persons, through the following information. For legal persons’:
(a) The identity of the natural persons (if any — as ownership interests can be so diversified
that there are no natural persons (whether acting alone or together) exercising control of
the legal person or arrangement through ownership) who ultimately have a controlling
ownership interest? in a legal person; and

(b) to the extent that there is doubt under (a) as to whether the person(s) with the controlling
ownership interest are the beneficial owner(s) or where no natural person exerts control
through ownership interests, the identity of the natural persons (if any) exercising control
of the legal person or arrangement through other means.

(c) Where no natural person is identified under (a) or (b) above, financial institutions should
identify and take reasonable measures to verify the identity of the relevant natural person
who holds the position of senior managing official.

Entity means a legal person or a legal arrangement such as a trust.

Exempt Beneficial Owners under the US IGA include Government entities, International Organizations,
Central Bank, Broad Participation Retirement Funds, Narrow Participation Retirement Funds, Pension
Funds of an Exempt Beneficial Owner, and Investment Entities wholly owned by Exempt Beneficial
Owners. Please refer to the IGA for detailed definitions.

Financial Institution means a Custodial Institution, a Depository Institution, an Investment Entity, or a
Specified Insurance Company, where:

(a) Custodial Institution means any entity that holds, as a substantial portion of its business,
financial assets for the account of others. An entity holds financial assets for the account
of others as a substantial portion of its business if the entity’s gross income attributable
to the holding of financial assets and related financial services equals or exceeds 20
percent of the Entity’s gross income during the shorter of: (i) the three-year period that
ends on 31 December (or the final day of a non-calendar year accounting period) prior to
the year in which the determination is being made; or (ii) the period during which the
entity has been in existence;

(b) Depository Institution means any entity that accepts deposits in the ordinary course of a
banking or similar business;

(c) Investment Entity means any entity that conducts as a business (or is managed by an entity
that conducts as a business) one or more of the following activities or operations for or

 

' Measures (a) to (b) are not alternative options, but are cascading measures, with each to be used where the previous
measure has been applied and has not identified a beneficial owner.

2 A controlling ownership interest depends on the ownership structure of the company. It may be based on a threshold,
e.g. any person owning more than a certain percentage of the company (e.g. 25%),

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 56 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

(d)

on behalf of a customer: (1) trading in money market instruments (cheques, bills,
certificates of deposit, derivatives, etc.); foreign exchange; exchange, interest rate and
index instruments; transferable securities; or commodity futures trading; (2) individual
and collective portfolio management; or (3) otherwise investing, administering, or
managing funds or money on behalf of other persons. The term Investment entity shall be
interpreted in a manner consistent with similar language set forth in the definition of
“financial institution” in the Financial Action Task Force Recommendations; and

Specified Insurance Company means any entity that is an insurance company (or the
holding company of an insurance company) that issues, or is obligated to make payments
with respect to, a Cash Value Insurance Contract or an Annuity Contract.

NFFE means any Non-U.S. Entity that is not a Financial Institution as defined in US FATCA.

Non-U.S. Entity means an Entity that is not a U.S. Person.

Passive Non-Financial Foreign Entity means any NFFE that is not an Active Non-Financial Foreign

Entity.

Related Entity An entity is a Related Entity of another entity if either entity controls the other entity, or
the two entities are under common control. For this purpose control includes direct or indirect ownership
of more than 50 percent of the vote or value in an entity. Notwithstanding the foregoing, either Party may
treat an entity as not a related entity if the two entities are not members of the same affiliated group, as
defined in Section 1471(e)(2) of the Code.

Specified U.S. Person means a U.S. Person_other than:

(a)
(b)
(c)
(d)

(e)

(f)
(g)
(h)

@)

a corporation the stock of which is regularly traded on established securities markets;

any corporation that is a member of the same expanded affiliated group;
the United States or any wholly owned agency or instrumentality thereof;

any State of the United States, any U.S. Territory, any political subdivision or wholly
owned agency or instrumentality of any one or more of the foregoing;

any organization exempt from taxation under section 501 (a) of the Internal Revenue Code
(the “Code”) or certain individual retirement plans defined in section 7701(a)(37) of the
Code ;

any bank as defined in section 581 of the Code;
any real estate investment trust as defined in section 856 of the Code;

any regulated investment company defined in section 851 of the Code or any entity
registered with the U.S. Securities and Exchange Commission under the Investment
Company Act of 1940;

any common trust fund as defined in section 584(a) of the Code;

Virgil Sigma Fund, LP
Appendix 2

 
Case 1:21-cr-00075-VEC Document 28-1 Filed 09/10/21 Page 57 of 57
DocuSign Envelope ID: 7E2783EA-685E-43CB-8434-046D81F1DA90

6) any trust that is exempt from tax under section 664(c) of the Code or that is described in
4947(a)(1) of the Code;

(k) a dealer in securities, commodities, or derivative financial instruments that is registered
as such under the laws of the United States or any State;

a a broker as defined in section 6045(c) of the Code; or

(m) any tax-exempt trust under a plan that is described in section 403(b) or section 457(g) of
the Code.

Substantial U.S. Owner (as defined in Regulations section 1.1473-1(b)) means generally:

(a) With respect to any foreign corporation, any Specified U.S. Person that owns, directly or
indirectly, more than 10 percent of the stock of such corporation (by vote or value);

(b) With respect to any foreign partnership, any Specified U.S. Person that owns, directly or
indirectly, more than 10 percent of the profits interests or capital interests in such
partnership; and

(c) In the case of a trust—

Gi) Any Specified U.S. Person treated as an owner of any portion of the trust under
sections 671 through 679 of the IRC; and

(ii) Any Specified U.S. Person that holds, directly or indirectly, more than 10 percent
of the beneficial interests of the trust.

U.S. Person means a U.S. citizen or resident individual, a partnership or corporation organized in the
United States or under the laws of the United States or any State thereof, a trust if (4) a court within the
United States would have authority under applicable law to render orders or judgments concerning
substantially all issues regarding administration of the trust, and (11) one or more U.S. persons have the
authority to control all substantial decisions of the trust, or an estate of a decedent that is a citizen or
resident of the United States. Refer to the U.S. Internal Revenue Code for further interpretation.

Virgil Sigma Fund, LP
Appendix 2

 
